Title: From Thomas Jefferson to David Meade Randolph, 10 September 1793
From: Jefferson, Thomas
To: Randolph, David Meade



Dear Sir
Philadelphia Sep. 10. 1793.

I learn from Mr. Randolph that there is a box from England lodged for me in the custom-house at Bermuda. I presume it contains a small orrery, as I know that such an one has been sent out for me. The cost was 2½ or 3. guineas, I do not remember which, and my letters are packed so that I cannot turn to the one mentioning this. I do not know what the duty is, but as it cannot be much I will take the liberty of asking you to pay it, and contrive the box to me, and I will take care to have the duty reimbursed. If you will send the box to Colo. Gamble he will readily forward it to me.
The yellow fever is spreading so fast in this city, that the President being gone, Genl. Knox going, and Colo. Hamilton ill of it, I believe I shall go also within a few days though I had not intended to set out till the beginning of next month. My best respects to Mrs. Randolph & am Dear Sir Your friend & servt

Th: Jefferson

